Citation Nr: 1415033	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-44 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of broken right little finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1973 to February 1975. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for residuals of broken right little finger as related to an in-service incident in which the finger was broken while traveling in a convoy pulling Howitzers.  The Veteran asserts that a cannon bounced at times during the towing, and the vehicle slid off the main highway, throwing him and his right hand on a wooden board section.

The Veteran submitted a statement from Dr. T.L.B., M.D., in July 2009 in which the aforementioned in-service motor vehicle accident was noted.  The doctor stated in pertinent part that the Veteran continued to have deformity and pain to the right hand/fifth finger, and he also had posttraumatic arthritis.  

The Veteran was afforded a VA examination in September 2010 in which the VA examiner noted deformity of the right little digit, enlargement of the proximal interphalangeal joint (pip) joint.  The VA examiner diagnosed mild degenerative cystic change ulnar styloid and first metacarpal.  The examiner opined that fracture of the finger was less likely as not caused by or a result of fracture to hand in service as no service treatment record for this injury was noted and X-ray did not show fracture residuals at the time of the examination.

It has been established that the Veteran's service treatment records are incomplete.  As such, the Board's obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule under 38 U.S.C.A. § 5107(b) (West 2002) is heightened for this matter.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Board finds the opinions rendered in the September 2010 VA examination report to be inadequate and a remand is necessary to obtain addendum opinions.  When VA undertakes to provide a VA examination or obtain a VA opinion, even if not required to do so, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In rendering the new opinion, the VA examiner should consider the Veteran's statements regarding the onset and occurrence of the claimed residuals, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner relied on the absence of evidence in the service treatment records to provide a negative opinion).

Moreover, the VA examiner noted deformity of the right little digit, enlargement of the pip joint, but did not provide a diagnosis or etiological opinion for this finding.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the September 2010 VA examiner for an addendum opinion.  The claims file and any pertinent evidence in the electronic claims files must be reviewed by the examiner.  If the September 2010 VA examiner is not available, refer the file to another VA examiner for review and to submit the requested opinions. 

The examiner must answer and address the following:  Does the Veteran suffer from residuals of broken right little finger, to include any deformity that is consistent with the asserted in-service motor vehicle accident? 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed residuals of broken right little finger is casually related to any period of active military service, to include deformity of the right little digit, enlargement of the pip joint.  The Veteran's lay assertions of in-service treatment must be taken into consideration when offering this opinion, as well as the July 2009 private medical opinion from Dr. T.L.B., M.D. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide any of the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  Another examination of the Veteran must only be performed if deemed necessary by the examiner providing the requested medical opinions. 

2.  After the development requested has been completed, the RO must review any medical opinions and/or examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the opinions and/or reports are deficient in any manner, the RO must implement corrective procedures at once.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Once the above actions have been completed, and any other development as may be indicated as a consequence of the actions taken above, the RO must readjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


